 



Exhibit 10.1.26
TERRA INDUSTRIES INC.
DESCRIPTION OF COMPENSATORY ARRANGEMENTS FOR 2006
APPLICABLE TO NAMED EXECUTIVE OFFICERS
Set forth below are compensatory arrangements as of March 1, 2006, applicable to
Terra’s current executive officers who will be named in the summary compensation
table of Terra’s proxy statement for the 2006 annual meeting of shareholders
(“Named Executive Officers”). These arrangements are in addition to the various
other compensatory plans and arrangements in which Terra’s Named Executive
Officers participate and which are filed as exhibits to this report on Form 10-K
for the year ended December 31, 2005.
Annual Base Pay

         
Michael L. Bennett
  $ 500,000  
President and Chief Executive Officer
       
 
       
Francis G. Meyer
  $ 334,000  
Senior Vice President and Chief Financial Officer
       
 
       
W. Mark Rosenbury
  $ 255,000  
Senior Vice President and Chief Administrative Officer
       
 
       
Joseph D. Giesler
  $ 224,000  
Senior Vice President, Commercial Operations
       
 
       
Mark A. Kalafut
  $ 218,000  
Vice President, General Counsel and Corporate Secretary
       

Executive Retention Agreements
Each of the Named Executive Officers has entered into an executive retention
agreement, the details of which are set out in Terra’s proxy statement under the
caption “Employee Contracts, Termination of Employment and Change of Control
Arrangements.”
Bonuses
Each of the Named Executive Officers received a bonus for 2005, payable in 2006,
the details of which are set out in Terra’s proxy statement in the Summary
Compensation Table.

 